United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1826
                                   ___________

Amarjeet Singh, also known as           *
Rajinder Singh,                         *
                                        * Petition for Review of
             Petitioner,                * an Order of the Board
                                        * of Immigration Appeals.
       v.                               *
                                        *    [UNPUBLISHED]
Eric H. Holder, Jr., Attorney General   *
of the United States,                   *
                                        *
             Respondent.                *
                                   ___________

                             Submitted: October 27, 2010
                                Filed: October 29, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Amarjeet Singh, also known as Rajinder Singh, petitions for review of an order
of the Board of Immigration Appeals (BIA) that affirmed an immigration judge’s
denial of his motion to reopen removal proceedings. After careful review, we
conclude that the BIA acted within its discretion. See Rodriguez-Cuate v. Gonzales,
444 F.3d 1015, 1018-19 (8th Cir. 2006) (standard of review). Accordingly, we deny
the petition for review.